1-3, and 5-11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, and 5-11 are pending

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 5-11  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s arguments on page 15, applicants argue that Brown in view of Fallon does not disclose “Wherein the group of data reception instances further comprise: a list receiving process of receiving a list of the identification information associated with each of the plurality of divided compressed data pieces from the external device.”  The examiner respectfully disagrees.   
Brown teaches in [0045]-[0047] that a client requests fileX (list receiving process), and fileX lists the files that were chunked into data chunks such as CH1, C1, C2, CH3, etc.  [0043] discloses that fileX may be stored as references to chunks C1 through Cn; fileY could be stored as references to chunks CH1, C1, and C2; and fileZ could be stored as a list of references to chunk C1 and compressed chunks CH2 through CHn (list of identification associated with each of the plurality of divided compressed data pieces from the external devices).  Therefore, Brown discloses the claimed invention since fileZ is a list that is able to identify the divided compressed data pieces.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0314070, hereinafter Brown) and in view of Fallon (US 2011/0199243, hereinafter Fallon) and in view of Liu (US 2021/0125580, hereinafter Liu).
With respect to claim 1, Brown discloses A data reception device comprising at least one processor and a non-transitory computer-readable storage medium storing a program executable by the at least one processor, wherein the program when executed by the at least one processor causes the data reception device to execute:
wherein the group of data reception instances comprise: 
a divided compressed data reception process of receiving a plurality of divided compressed data pieces obtained by dividing original data into a plurality of divided data pieces and compressing each of specified divided data pieces individually, wherein each of the plurality of divided compressed data pieces is identifiable by a respective piece of identification information (Brown [0037], [0041]-[0043], data is stored into chunks or blocks in the chunk format such as CH1, through Cn, C1, and C2);
a decompressing process of decompressing the received plurality of divided compressed data pieces (Brown [0064], client receives metadata from the storage server and perform the appropriate decompression on the client side to reconstruct the requested data): and
a reconstructing process of reconstructing the original data from the decompressed divided compressed data pieces  (Brown [0064], client receives metadata from the storage server and perform the appropriate decompression on the client side to reconstruct the requested data), 
wherein the group of data reception instances further comprise:
 a list receiving process of receiving a list of the identification information  ([0045]-[0047], client requests fileX which lists the files that were chunked into data chunks) associated with each of the plurality of divided compressed data pieces from the external device.  [0043] fileX may be stored as references to chunks C1 through Cn; fileY could be stored as references to chunks CH1, C1, and C2; and fileZ could be stored as a list of references to chunk C1 and compressed chunks CH2 through CHn.) , 
Brown does not disclose however Fallon a data reception step assigning a group of data reception instances from an external device (Fallon fig. 2, [0064], [0103], the data server receives the transmission of the data stream from the broadcast data and distributes the data compression to multiple) to any of a plurality of threads capable of parallel processing for execution (falling, [0103] encoders E1 through En performed in parallel).  Brown and Fallon are analogous art because they disclose transmission of data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Brown by the system of Fallon to parallel process and decompress process of the divided chunks of data.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by reducing the latency associated with the data transmission.
Brown and Fallon does not disclose however Liu discloses wherein in response to receiving each of the plurality of divided compressed data pieces that is obtained from compressing the respective specified divided data piece at the external device and that requires decompression for the reconstructing process, the program when executed by the at least one processor further causes the data reception device to immediately decompress the divided compressed data piece on the respective thread, without waiting for all of the plurality of divided compressed data pieces have been received at the data reception device before performing the operation of decompressing the plurality of divided compressed data pieces ([0048]-[0050], once a compressed block group is received, the group may be decompressed immediately instead of waiting for all block groups to be received).  Brown, Fallon, and Liu are analogous art because they disclose transmission of data in pieces.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Brown and Fallon by the system of Fallon to immediately decompress a received compressed block group.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by reducing the processing time significantly.
With respect to claim 2, one of ordinary level of skill in the art would have been 
compelled to make the proposed modification to Brown for the same reasons identified in the rejection of claim 1.  In addition, Fallon discloses wherein the communication system without guarantee of data delivery order includes one or both of a User Datagram Protocol (UDP) and a Stream Control Transmission Protocol (SCTP) (Fallon [0058], no guarantees on delivery packets in the UDP and multicast operations).
With respect to claim 3, Brown discloses a data transmission device comprising at least one processor and a non-transitory computer-readable storage medium storing a program executable by the at least one processor, wherein the program when executed by the at least one processor causes the data reception device to execute: 
a data dividing step dividing data to be transmitted into a plurality of divided data pieces (Brown [0037] [0041] storing data in chunks or blocks which hare the compressed and stored as compressed chunks); 
an identification information assignment step associating a piece of identification information for identifying each of the plurality of data pieces with the plurality of divided data piece (Brown [0037] [0041] storing data in chunks or blocks which are the compressed and stored as compressed chunks.  CH1-CH#).
Brown does not disclose however Fallon discloses a data processing step assigning a group of data processing instances for the plurality of divided data pieces to any of a plurality of threads capable of parallel processing for execution (Fallon, [0103], encoders E1 through En performed in parallel), 
wherein the group of data processing instances comprise: 
a transmission data preparation process of compressing divided data pieces having a data capacity equal to or larger than a predetermined capacity among the plurality of divided data pieces and preparing a plurality of transmission data pieces associated with the respective piece of identification information ([0098], compression system has compression factor when it meets a predetermined threshold such has a compression ratio falling below a certain threshold. [0101], input data stream in data blocks range in different sizes so that it is fixed or variable of 120 counts in case the encoder fails to achieve a level of compression that exceeds an specified minimum ratio threshold); and 
a transmitting process of transmitting the plurality of transmission data pieces to an external device through a communication system without guarantee of data delivery order ([0058], no guarantees on delivery packets in the UDP and multicast operations).  Brown and Fallon are analogous art because they disclose transmission of data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Brown by the system of Fallon to parallel process and prepare the transmission process of the divided chunks of data.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by preparing the plurality of transmission data pieces.
Brown and Fallon does not disclose however Liu discloses wherein in response to receiving each of the plurality of divided compressed data pieces that is obtained from compressing the respective specified divided data piece at the external device and that requires decompression for the reconstructing process, the program when executed by the at least one processor further causes the data reception device to immediately decompress the divided compressed data piece on the respective thread, without waiting for all of the plurality of divided compressed data pieces have been received at the data reception device before performing the operation of decompressing the plurality of divided compressed data pieces ([0048]-[0050], once a compressed block group is received, the group may be decompressed immediately instead of waiting for all block groups to be received) wherein in response to the compressing of each divided data piece having a data capacity equal to or larger than the predetermined capacity being completed to obtain the respective transmission data piece, the program when executed by the at least one processer causes the data transmission device to immediately transmit the respective transmission data piece to the external device through the communication system ([0048]-[0049], after completing the compression of one block group, the processing unit immediately uses a separate thread to send the block group over the wireless link).  Brown, Fallon, and Liu are analogous art because they disclose transmission of data in pieces.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Brown and Fallon by the system of Fallon to immediately decompress a received compressed block group.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by reducing the processing time significantly.
With respect to claim 8, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Brown and Fallon for the same reasons identified in the rejection of claim 1.  In addition, Liu discloses wherein the plurality of threads are realized through a thread mechanism comprising a user thread and a kernel thread ([0037]-[0039], user mode and kernel mode).
With respect to claim 9, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Brown for the same reasons identified in the rejection of claim 1.  In addition, Fallon discloses wherein the plurality of threads comprise a thread mechanism capable of using hardware multithreading ([0103], using dedicated hardware systems for parallel performance).
With respect to claim 10, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Brown for the same reasons identified in the rejection of claim 1.  In addition, Fallon discloses wherein the plurality of threads is capable of executing asynchronous parallel processing ([0103], encoders may operate in parallel).
With respect to claim 11, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Brown for the same reasons identified in the rejection of claim 1.  In addition, Fallon discloses wherein the plurality of threads does not virtualize an address space for each processing unit and does not separate the address space ([0103], does not disclose the encoders are virtualized address space).
With respect to claims 5-6, they are of similar claims as claim 1 and therefore are rejected for the same reasons above.
With respect to claim 7, it is of similar claims as claims 1 and 3 combined and therefore are rejected for the same reasons as claims 1 and 3 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443